Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Amendment filed on 07/12/2022.
Claim 1 has been amended.
Claim 4 has been canceled.
Claims 1-2, 5-8 are pending in the instant application.
Note, rejections and objections not reiterated from previous office actions are hereby withdrawn. The following rejections or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over YOURIKO (JP2014-196263, wherein a machine translation is provided) in view of DAISUKE et al (JP2005145851; wherein a machine translation is proved) and TOURNIHAC (EP1386600).
YOURIKO teaches a dextrin fatty acid ester compound, which is component (B2) (see [0018]) and gives good dispersibility of particulate metal oxides and smooth feeling (see Abstract), for use in cosmetics (see [0019]), such as foundation cosmetics (see [0055]), with an average degree of glycopolymerization of 10-100 (see [0019]), such as polymerization degree of 30 (see  [0056]) or 20 (see [0060]), wherein if the degree of glycopolymerizaiton is too low, the dextrin ester becomes waxy and the solubility in oil decreases and if the degree of glycopolymerization is too high, then problems arise such as an increase in the dissolution temperature or a deterioration in the solubility may occur (see [0019]); linear saturated fatty acids of 12-22 carbons (see [0020]), such as palmitic acid (see [0058]), which has 16 carbons; linear saturated fatty acids of 8-22 carbons (see [0020]), such as isostearic acid (see [0022]; [0058]), which has 18 carbons, and isopalmitic acid (see [0022]), which has 16 carbons; molar fraction of the linear fatty acid can be 60-95% (see [0027]), such as 0.75 with 75 linear fatty acid in a total of 100 fatty acids (see [0056) or 0.85 with 85 linear fatty acids in a total of 100 fatty acids (see [0059]); and the average degree of substitution of the fatty acid per glucose unit (see [0025]), such as 1.6 (see [0058]) or 1.8 (see [0025] and [0059]). Additional disclosures include: other cosmetic components can be added, such as oils, surfactants, moisturizers, skin care ingredients, gelling agents, wherein gelling agents would would result in a gelled cosmetic if used (see [0042]); examples of oils include hydrocarbon oil (see [0043]), such as squalene and liquid paraffin (see [0043]). Component B2 is 60-99% of the total amount of B, which is B1 + B2 (see [0036]), wherein B can be 1-95% in cosmetics (see [0041]), such as 5% of treated powder Production 6 (see original Japanese reference of Table 2 at [0068], at Invention #4, which is the first #4. The second #4 is the Comparative examples), which gives good dispersibility of particulate metal oxides and smooth feeling (see [0072] and Abstract). YOURIKO’s Example 2, has dextrin containing isostearic acid and palmitic acid, has all of Applicant’s limitations in claim 1, except YURIKIO’s degree of substitution is 1.6, wherein Applicant’s is 1.61-1.8; however, YOURIKO teaches the degree of substitution can be 1.8 (see [0025]; and other Examples). Thus, it would have been obvious to one skill in the art to use a degree of substitution of 1.8. 
	YOURIKO teaches gelling agent can be added to the cosmetic, but does NOT have an explicit example of a cosmetic as a gelled cosmetic, such as gel foundation, which discloses the oil content is greater than the dextrin fatty acid ester; or using a specific hydrocarbon oil, such as isoparaffin, which is volatile (see Applicant’s specification at [0066]).
DAISUKE teaches using dextrin fatty acid ester (see [0001] to make gelled cosmetics, such as a gel foundation (see [0039]), wherein the gel foundation has 20 parts dextrin palmitic acid/isostearic acid ester, which would be 20%, and 50 parts isoparaffin (see [0039]), which reads on oil content is greater than dextrin fatty acid ester; and titanium oxide (see [0039]), which is metal oxide, which as discussed above, YOURIKO teaches using dextrin fatty acid ester compound, to give good dispersibility of particulate metal oxides and smooth feeling (see YOURIKO’s Abstract). Additional disclosure includes: the gel foundation had a refreshing feel that was smooth and did not have an amine offensive odor and leaving no hard-undissolved matter (see [0039]); linear saturated fatty acids can be palmitic acid (see [0007]; branched fatty acids can be isopalmitic acid (see [0008]); substitution degree of 1.0 or more (see [0010]); average degree of sugar/glycol polymerization is 20-100 (see [0007]), wherein if the average degree is too low, it becomes waxy and difficult to obtain a smooth gel and if the average degree is too high, then problems occur such as increase in the dissolution temperature in the oil agent or decrease in solubility (see [0007]), which is similar teaching to YOURIKO. Note, DAISUKE is not a 102/103 rejection by itself, because DAISUKE teaches every limitation except the molar fraction, wherein DAISUKE could be the primary reference and YOURIKO could be the secondary reference teaching these dextrin fatty acids have been used in the prior art with the molar fraction as claimed by Applicant.
TOURHILHAC teaches the prior art had known of using dextrin fatty acid ester to make gelled cosmetics (see title and abstract).
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate using volatile hydrocarbon oils, such as isoparaffin. The person of ordinary skill in the art would have been motivated to make those modifications, because the prior art had used isoparaffin and dextrin fatty acid ester to make a gel foundation and reasonably would have expected success because YOURIKO teaches using the dextrin fatty acid ester to make foundation cosmetics and using hydrocarbon oils for cosmetics, wherein DAISUKE teaches using dextrin fatty acid in gelled cosmetics, such as a gel foundation.
The references do not specifically teach adding the ingredients in the amounts claimed by Applicant.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, such as dispersibility, good feeling, as a gel foundation with a refreshing feel that was smooth and did not have an amine offensive odor and leaving no hard undissolved matter, etc.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.
Note, Applicant’s Affidavit filed on 06/17/202, Applicant was able to convert the mole amounts of dextrin fatty acid ester in YOURIKO’s examples to be 8-12% (see Applicant’s Affidavit filed on 06/17/2021 on page 5).

Response to Arguments
	Applicant argues that YOURIKO is directed to powdered cosmetics that are molded into a solid form and is completely unrelated to gelled cosmetics. There is no disclosure or even suggestion of gelled cosmetics nor is there any disclosure or suggestion of the claimed feature, wherein the oil has a content in the cosmetic greater than the dextrin fatty acid ester, both features of which are recited in Applicants' claims. DAISUKE fails to compensate for the deficiencies of YOURIKO. First, one of ordinary
skill in the art would not look to YOURIKO because this reference is unequivocally directed to powdered cosmetics and has nothing to do with problems associated with gelled cosmetics related to restoring force, thixotropy, and syneresis properties, among others, since powdered cosmetics do not possess these properties.
	The Examiner finds this argument unpersuasive, because as discussed above, YOURIKO teaches adding a gelling agent, which would result in a gelled cosmetic. Additionally, the secondary reference DAISUKE teaches the prior art had known on using dextrin fatty acid ester in gelled cosmetics, such as a gel foundation.
	Applicant argues that regarding DAISUKE, there is no disclosure or even suggestion of Applicants' claimed gelled cosmetics, which possess excellent restoring forces, high thixotropies and low syneresis properties as demonstrated in FIG. 5 as well as in the Declaration submitted by Mr. Takanao Suzuki on June 17, 2021, who also happens to be one of the listed inventors in the DAISUKE reference. The previously submitted Declaration clearly demonstrated the criticality of the claimed ranges in obtaining the gelled compositions with markedly superior results as it relates to the restoring force, thixotropy, synereses properties for the gelled cosmetics as claimed,
which is not even taught or even suggested in DAISUKE. In other words, DAISUKE does not recognize or even acknowledge the relationship between the different ranges being claimed by Applicants for its gelled cosmetic compositions including high restoring forces, high thixotropies, and low syneresis. DAISUKE was only concerned and motivated by the increased solubility and minimal "amine" smell provided by synthesizing its dextrin fatty acid ester in the presence of a specific pyridine derivative. Properties such as restoring force, thixotropy, and syneresis are not even mentioned in DAISUKE. In view of the foregoing, one of skill in the art would not arrive at the claimed gelled cosmetic including the claimed ranges based on DAISUKE by itself or in combination with YOURIKO.
	The Examiner finds this argument unpersuasive, because Applicant’s criticality of the claimed ranges of the dextrin fatty acid is met by the primary reference YOURIKO. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618